NUMBER 13-10-00001-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MARJORIE WILLIS, AS THE REPRESENTATIVE
OF THE ESTATE OF CLAYTON T. WILLIS, DECEASED,                               Appellant,

                                           v.

MARITZA ANAYA,                                                               Appellee.


                   On appeal from the 370th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION

             Before Chief Justice Valdez, Justices Yañez and Vela
                      Memorandum Opinion Per Curiam

      This case is before the Court on appellant’s unopposed motion for remand in aid of

settlement. The parties have reached an agreement with regard to the disposition of the

matters currently on appeal. Pursuant to agreement, the parties request this Court to set
aside the trial court’s judgment without regards to the merits, and remand this case to the

trial court for rendition of judgment in accordance with the agreement of the parties.

       The unopposed motion to set aside the trial court’s judgment and remand the case

is GRANTED. Accordingly, we set aside the trial court’s judgment without regard to the

merits, and REMAND this case to the trial court for rendition of judgment in accordance

with the parties’ agreement. See TEX . R. APP. P. 42.1(a)(2)(B). Costs will be taxed against

appellant. See TEX . R. APP. P. 42.1(d) ("Absent agreement of the parties, the court will tax

costs against the appellant.").



                                                                PER CURIAM

Delivered and filed the
25th day of February, 2010.




                                             2